Citation Nr: 1026620	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-21 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1959 until 
his retirement in September 1980.  The Veteran's decorations 
include a Combat Infantryman Badge, a Distinguished Flying Cross, 
and an Air Medal with a "V" device for valor.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in March 
2010.  A transcript of the hearing is associated with the claims 
file. 

The Board notes that the Veteran originally filed his claim of 
entitlement to service connection for a right hip disability as 
due to his DDD of the lumbar spine.  However, as discussed below, 
the evidence of record is sufficient to grant entitlement to this 
benefit on a direct basis.  The Board has therefore limited its 
consideration accordingly. 


FINDINGS OF FACT

1.  DDD of the lumbar spine is etiologically related to the 
Veteran's active service.

2.  A right hip disability is etiologically related to the 
Veteran's active service.  



CONCLUSIONS OF LAW

1.  DDD of the lumbar spine was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A right hip disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
claims of entitlement to service connection for DDD of the lumbar 
spine and of entitlement to service connection for a right hip 
disability.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At his March 2010 Board hearing, the Veteran reported that while 
serving in the Republic of Vietnam he was involved in an incident 
where he hurt his back.  He reported that he was riding in a 
helicopter when the pilot was wounded and he was required to 
assist in a controlled crash landing.  He reported that when they 
landed he grabbed the battalion commander and pulled him out of 
the helicopter, causing the Veteran to fall on his back while the 
battalion commander landed on top of him.  He reported that he 
immediately felt back pain, but that he didn't do anything about 
it at the time because they had to quickly board another 
helicopter to fly back to base in order to avoid additional enemy 
fire.  He reported that a few days after the accident he was 
still having back pain and was seen by the battalion surgeon, who 
gave him some pills and told him to "drive on."  The Veteran 
reported that he didn't believe his treatment had been recorded 
in his record.  The Veteran reported that he has experienced low 
back pain ever since the accident.  He also reported that once he 
returned from his service in the Republic of Vietnam he was not 
required to complete a physical fitness evaluation for the 
remainder of his time in the Army because of his back injury.

In the case of a Veteran who engaged in combat with the enemy in 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).

The Board finds that the Veteran is presumed to have sustained a 
low back injury in the described helicopter crash.  In this 
regard, the Board notes that there is more than enough evidence 
indicating that the Veteran participated in combat operations 
while serving in the Republic of Vietnam, the least of which 
include his several distinguished combat decorations.  
Additionally, the lower back injury described by the Veteran is 
consistent with the circumstances, conditions, and hardships of 
his service and the event as he described it.  In any event, the 
Board has found the Veteran to be credible.

Additionally, at his March 2010 Board hearing, the Veteran 
reported that prior to his service in the Republic of Vietnam he 
made approximately 40 parachute jumps out of C130s, 141s, and 
helicopters.  He also reported that while he was serving in the 
Republic of Vietnam on his combat tour, he made approximately 45 
air assault jumps, which in many cases required him to jump 
approximately 10 - 12 feet to the ground, causing him to hit the 
ground hard, all while wearing a 65 pound pack.  He reported that 
the jumps put stress on his body and as a result of those jumps, 
he experienced both back and hip pain.  

A review of the Veteran's STRs is negative for treatment for a 
back or hip injury or disability while the Veteran was on active 
duty.  Additionally, the Veteran never reported back or hip 
problems at any of his annual physical examinations or at his 
retirement examination in June 1980.  However, the Veteran has 
reported that he has had trouble with his back and hip ever since 
his active service.

The Veteran is competent to state when he first began to 
experience back and hip pain and to state that the symptoms have 
continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board has found the Veteran to be credible.

In May 1988, the Veteran underwent a lumbar laminectomy, 
discectomy, foraminotomy, neurolysis of L5-S1 roots on the left 
side, and excision of recurrent herniated lumbar disc at left L5-
S1.  It is noted that the pre-operative and post-operative 
diagnosis was herniated lumbar disc, traumatic in nature, left 
L5-S1.  The Board notes that there is no evidence of record 
indicating that the Veteran suffered an injury of his back after 
his separation from active service.  

In February 2007, the Veteran was afforded a VA examination.  At 
that time, after reviewing the Veteran's claims file and briefly 
interviewing the Veteran, the examiner reported that there was no 
objective evidence that the Veteran had back pain as the result 
of a vertebral spine condition sustained in the military or 
within one year following his separation from active service.  
The examiner reported that resolving the question of whether the 
Veteran's back disability was caused by his military service 
would require him to resort to mere speculation.  The examiner 
also stated that as there was no documentation to determine 
whether the Veteran's back condition was related to his active 
service, resolving the question of whether the Veteran's right 
hip condition was caused by his back condition would also require 
the examiner to resort to mere speculation.  The Board notes that 
the VA examiner did not perform a physical examination of the 
Veteran with regard to either his DDD of the lumbar spine or 
right hip disability.  

The Board finds that this examination report is of no probative 
value when considering the Veteran's claims.  In this regard, the 
Board notes that the examiner completely failed to account for 
the Veteran's subjective complaints and the lay statements of 
continuity of symptomatology.  Additionally, the examiner failed 
to conduct even a minimal physical examination of the Veteran.  
Finally, the examiner's statement that he could not resolve the 
issue of whether the Veteran's disabilities were related to 
service, or each other for that matter, is a non-opinion and as 
such cannot be used as the basis of a denial of benefits.  

In addition to the May 1988 surgical report from the Veteran's 
first back surgery, there are other private medical records on 
file.  One of these records is a July 2001 magnetic resonance 
imaging (MRI) report.  This report shows that the Veteran still 
had DDD of the lumbar spine, despite attempted surgical repair. 

Also of record is an August 2007 statement from the Veteran's 
private orthopedic surgeon, Dr. W.E.  The Board notes that Dr. 
W.E. is the same orthopedic surgeon who performed the Veteran's 
May 1988 back surgery.  In his August 2007 letter, Dr. W.E. 
stated that the Veteran had been a patient at his orthopedic 
clinic for some time and that he had been diagnosed with lumbar 
disk disease and possible right hip arthritis.  Dr. W.E. also 
opined that the Veteran's continual back and hip pain were more 
than likely due to the jumps from helicopters during combat air 
assaults during his service in Vietnam.

In a March 2010 letter, Dr. W.E. reported that the Veteran had 
been a patient at his orthopedic clinic from early 1980 to the 
present time.  The Board notes that the Veteran separated from 
active service in September 1980.  The March 2010 letter from Dr. 
W.E. tends to indicate that the Veteran has been in receipt of 
orthopedic treatment since, at least, shortly after his 
separation from active service.

In sum, the Veteran's private orthopedic surgeon, who has been 
treating the Veteran for several decades, opined that the 
Veteran's DDD of the lumbar spine and right hip disability were 
likely the result of the air combat assault jumps the Veteran 
performed while serving in the Republic of Vietnam.  As noted 
above, the February 2007 VA examiner failed to account for the 
Veteran's subjective account of continuity of symptomatology, 
failed to perform a physical examination of the Veteran's back 
and right hip, and failed to provide a probative opinion 
regarding the etiology of the Veteran's DDD of the lumbar spine 
and right hip disability.  

As the Veteran's private physician has competently linked the 
Veteran's back and right hip disabilities to his active service, 
the Board finds that the preponderance of the evidence is in 
favor of the claim.  Accordingly, entitlement to service 
connection for DDD of the lumbar spine and entitlement to service 
connection for a right hip disability are warranted.


ORDER

Entitlement to service connection for  DDD of the lumbar spine is 
granted.

Entitlement to service connection for a right hip disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


